USCA4 Appeal: 21-6602     Doc: 55           Filed: 12/13/2022   Pg: 1 of 22




                                              PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                               No. 21-6602


        UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

              v.

        RAYCO BETHEA,

                    Defendant - Appellant.


        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00430-JFA-11)


        Argued: October 26, 2022                                   Decided: December 13, 2022


        Before AGEE and WYNN, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by published opinion. Judge Agee wrote the opinion in which Judge Wynn and
        Senior Judge Motz joined.


        ARGUED: Sean McClelland, MCGUIREWOODS LLP, Washington, D.C., for
        Appellant. Andrew Robert de Holl, OFFICE OF THE UNITED STATES ATTORNEY,
        Charleston, South Carolina, for Appellee. ON BRIEF: Nicholas J. Giles, Richmond,
        Virginia, Jessica L. O’Brien, MCGUIREWOODS LLP, Charlotte, North Carolina, for
        Appellant. Adair F. Boroughs, United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Columbia, South Carolina, for Appellee.
USCA4 Appeal: 21-6602      Doc: 55         Filed: 12/13/2022     Pg: 2 of 22




        AGEE, Circuit Judge:

               At the same time that federal prisoner Rayco Bethea was resentenced to a

        188-month term of imprisonment, the district court denied his motion for compassionate

        release under 18 U.S.C. § 3582(c)(1)(A)(i) (authorizing district courts to “reduce the term

        of imprisonment” on finding “extraordinary and compelling reasons” to do so). In his

        § 3582(c) motion, Bethea argued that he has significant health issues that place him at an

        elevated risk of serious illness were he to contract COVID-19 and that the relevant

        § 3553(a) factors warrant his immediate release.

               The Government opposed Bethea’s motion, citing a number of measures that the

        Federal Bureau of Prisons (“BOP”) has taken to protect inmates, like Bethea, from

        COVID-19. Further, it argued that the sentencing factors set forth in 18 U.S.C. § 3553(a)

        weigh against reducing Bethea’s term of imprisonment.

               On appeal, Bethea contends the district court abused its discretion by essentially

        applying a per se rule that individuals vaccinated against COVID-19 were ineligible for

        § 3582(c) release. In addition, he argues the district court improperly based its § 3553(a)

        analysis on one factor to the exclusion of others. Because both arguments misrepresent the

        record and are without merit, we affirm the judgment of the district court.




                                                     2
USCA4 Appeal: 21-6602      Doc: 55         Filed: 12/13/2022      Pg: 3 of 22




                                                     I.

                                                     A.

               Rayco Bethea has a significant criminal history pre-dating the conviction for which

        he is currently imprisoned. He was sentenced to six months’ imprisonment for possession

        of crack cocaine in 1999. The next year he was convicted of possession with intent to

        distribute cocaine and possession of crack cocaine, for which he received a fifteen-year

        prison sentence, suspended upon three years of probation.

               The events leading to Bethea’s current conviction and imprisonment came to light

        in 2011, when wiretap evidence revealed Bethea’s involvement in a drug trafficking

        organization. Bethea was purchasing cocaine, converting most of it to crack, and then

        supplying it to the organization. As a result, he was charged with one count of conspiring

        to distribute cocaine, in violation of 21 U.S.C. § 846, and three counts of using a telephone

        to facilitate that conspiracy, in violation of 21 U.S.C. § 843(b). Because of Bethea’s three

        state drug convictions from 1999 and 2000, the Government filed an information under 21

        U.S.C. § 851(a) seeking enhanced penalties, meaning that, under the law then in effect,

        Bethea would face a mandatory life sentence for the § 846 charge. See 21 U.S.C.

        § 841(b)(1)(A) (2015).

               Thereafter, Bethea and the Government entered into a plea agreement, under which

        Bethea would plead guilty to the § 846 charge and, in exchange, the Government would

        move for a downward departure and withdraw the factual basis supporting the sentencing

        enhancements that would have resulted in life imprisonment.



                                                     3
USCA4 Appeal: 21-6602      Doc: 55         Filed: 12/13/2022      Pg: 4 of 22




               Bethea pleaded guilty in March 2015. He was allowed to remain on home

        confinement while awaiting sentencing because there was a possibility that he could

        receive a kidney transplant during the intervening period. 1

               At Bethea’s sentencing hearing, the Government objected to being held to the terms

        of the plea agreement based on newly discovered information. The Government had

        learned—and Bethea admitted—that during his home confinement awaiting sentencing, he

        had resumed cooking crack cocaine. Specifically, Bethea admitted to cooking crack three

        times a week in the home he shared with his wife and eight children and to distributing up

        to one ounce of crack each time. Because this conduct violated the plea agreement, the

        Government declined to move for a downward departure or to withdraw the request for

        enhanced penalties based on Bethea’s prior convictions. Accordingly, the district court

        imposed the statutorily mandated life sentence.

               In 2016, while incarcerated in Missouri, Bethea filed a 28 U.S.C. § 2255 motion

        alleging several ineffective assistance claims, including counsel’s failure to file a direct

        appeal. The United States Marshal determined that Bethea’s health condition necessitated

        he be transported to the District of South Carolina for the hearing by private plane. Because


               1
                 At the time of his most recent arrest, Bethea had been receiving Social Security
        disability payments for three years for several medical conditions, including kidney disease
        and lupus.
               Both conditions persist in some form today. Bethea’s prison medical records
        indicate that he also has hypertension and breathing issues caused by sleep apnea. The
        medical conditions are being managed in prison and are either in remission or have been
        resolved such that he can complete his daily living skills unassisted. He receives regular
        medical treatment, including medication and thrice-weekly dialysis.
               Of further relevance to this appeal, while Bethea was imprisoned, but before his
        § 3582(c) hearing, he received two doses of a COVID-19 vaccine.
                                                     4
USCA4 Appeal: 21-6602       Doc: 55           Filed: 12/13/2022   Pg: 5 of 22




        that trip would cost the taxpayers $30,000, the court asked Bethea to consent to a hearing

        via video teleconference. He refused. In 2019, the court determined that the “most feasible”

        and “fairest” course of action was to vacate and re-enter Bethea’s sentence so as to permit

        him to file a timely direct appeal.

               In that direct appeal, this Court vacated Bethea’s reimposed life sentence and

        remanded for resentencing after holding that his life sentence was unlawful under the First

        Step Act of 2018 (“FSA”). United States v. Bethea, 841 F. App’x 544 (4th Cir. 2021).

        Namely, we determined that the vacatur and reentry of judgment nullified Bethea’s original

        sentence such that, as a matter of law, he was not sentenced until 2019—after the FSA’s

        enactment. Id. at 550. Thus, Bethea’s sentence had to comply with the FSA, which no

        longer authorized the life sentence he’d received. Id. at 556.

               A revised Presentence Report (“PSR”) set Bethea’s new Sentencing Guidelines

        range at 151 to 188 months’ imprisonment. At a hearing in March 2021, the district court

        sentenced him to 188 months’ imprisonment. That decision is not before the Court. At the

        same hearing, however, the district court considered and denied Bethea’s accompanying

        motion for compassionate release.

                                                      B.

               While Bethea’s direct appeal from his original life sentence was pending, he moved

        for compassionate release in the district court. He cited two reasons in support of his

        release: (1) his medical conditions could lead to a severe case of COVID-19 if he contracted

        the virus, and (2) the FSA rendered his life sentence unfair. Because the compassionate

        release motion remained pending as this Court remanded for resentencing, the district court

                                                       5
USCA4 Appeal: 21-6602       Doc: 55         Filed: 12/13/2022      Pg: 6 of 22




        considered it immediately following Bethea’s resentencing. And because this Court’s

        remand for resentencing under the FSA mooted that part of Bethea’s argument for

        compassionate release, the part of the hearing related to his § 3582 motion focused on his

        alleged COVID-19 vulnerability.

               In support of his motion, Bethea cited Centers for Disease Control and Prevention

        (“CDC”) guidance indicating that chronic kidney disease increases the risk of contracting

        a serious case of COVID-19. Bethea further claimed that COVID-19 posed unique risks to

        prison inmates given they are confined in a congregate setting. Specifically, he highlighted

        inmates’ inability to practice social distancing.

               The Government opposed Bethea’s release. It noted that the BOP had instituted

        measures to provide for the safety of inmates during the pandemic. Further, the

        Government cited Bethea’s pretrial-release conduct—cooking crack cocaine in violation

        of the plea agreement that would have spared him the originally imposed life sentence.

        That behavior, the Government argued, weighed heavily against granting Bethea’s motion.

               The district court acknowledged that Bethea faced significant health challenges, but

        observed that he had received two doses of a COVID-19 vaccine, which it noted—without

        contradiction—was being touted by the CDC as being very successful. In addition, the

        court recounted § 3553(a) factors counseling against release, in particular Bethea’s pretrial-

        release violation. Consequently, the court denied relief, concluding both that Bethea had

        failed to show that his condition constituted extraordinary and compelling grounds for

        relief and that the § 3553(a) factors did not warrant release.



                                                      6
USCA4 Appeal: 21-6602       Doc: 55          Filed: 12/13/2022       Pg: 7 of 22




               Following the district court’s denial of his motion, Bethea timely filed this appeal.

        We have jurisdiction under 28 U.S.C. § 1291.



                                                       II.

               We review the district court’s decision to deny Bethea’s motion for compassionate

        release for abuse of discretion. United States v. High, 997 F.3d 181, 185 (4th Cir. 2021).

        Under this standard, “this Court may not substitute its judgment for that of the district

        court.” United States v. Vidacak, 553 F.3d 344, 348 (4th Cir. 2009). A district court abuses

        its discretion when it acts “arbitrarily or irrationally,” fails to follow statutory requirements,

        fails to “consider judicially recognized factors constraining its exercise of discretion,”

        relies “on erroneous factual or legal premises,” or “commit[s] an error of law.” High, 997

        F.3d at 185, 187 (quoting United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)).

               At the outset, we note that the default position stated in § 3582(c) is that a sentencing

        court “may not modify a term of imprisonment once it has been imposed.” 18 U.S.C.

        § 3582(c). Congress has provided few exceptions to this general rule, but one such

        exception is the basis upon which Bethea relies: “extraordinary and compelling reasons

        warrant[ing]” a reduction or immediate release. Id. § 3582(c)(1)(A)(i).

               Prior to the FSA, only the BOP Director could request that a district court reduce a

        term of imprisonment on this ground. Id. § 3582(c)(1)(A) (2002). But Congress amended

        the law to now permit federal inmates to file motions for compassionate release directly

        once they have exhausted their administrative remedies. See Pub. L. No. 115–391,

        § 603(b), 132 Stat. 5194, 5239 (2018).

                                                        7
USCA4 Appeal: 21-6602       Doc: 55         Filed: 12/13/2022      Pg: 8 of 22




               To grant such a compassionate release motion, the district court must conclude that

        the movant satisfies two separate criteria. United States v. Hargrove, 30 F.4th 189, 194–

        95. First, the court must determine the prisoner is eligible for a sentence reduction because

        he has shown “extraordinary and compelling reasons” supporting relief. Id. at 194–95. If

        the district court finds “extraordinary and compelling reasons,” it must then find that

        release is appropriate under the 18 U.S.C. § 3553(a) sentencing factors, to the extent those

        factors are applicable. Id. at 195. Thus, even if a movant satisfies the threshold eligibility

        requirement for obtaining relief, a district court has discretion to grant or deny relief based

        on its assessment of the salient § 3553(a) factors.

                                                      A.

                                                      1.

               Section 3582(c)(1)(A)(i) does not prescribe a precise standard for making eligibility

        determinations. Id. at 197. This Court has held that the “factors applicable to the

        determination of what circumstances can constitute an extraordinary and compelling

        reason for release from prison are complex and not easily summarized.” Id. The inquiry is

        “multifaceted” and must account for “the totality of the relevant circumstances.” Id. at 198.

        At bottom, the court’s task is to balance “the severity of the inmate’s personal

        circumstances” with the “need[] for incarceration.” Id. at 197.

               When an inmate’s medical condition is the basis for the motion, courts have

        consulted a variety of sources in determining eligibility. Id. at 197. For example, this Court

        has favorably cited U.S.S.G. § 1B1.13 and BOP internal guidance. Id. When specifically

        considering COVID-19-related compassionate release motions, this Court has instructed

                                                      8
USCA4 Appeal: 21-6602      Doc: 55          Filed: 12/13/2022    Pg: 9 of 22




        district courts not to focus on the “rarity” of the inmate’s underlying medical condition.

        United States v. Petway, No. 21-6488, 2022 WL 168577, at *3 (4th Cir.). Instead, the

        inquiry should consider whether the underlying condition places the inmate at an increased

        risk of severe illness from COVID-19. Id.

               No one source represents a dispositive standard for making an eligibility

        determination. See Hargrove, 30 F.4th at 198 (“[W]e do not hold that only the Sentencing

        Guidelines commentary and BOP guidance can constitute the appropriate standard.”); see

        also Petway, 2022 WL 168577, at *3 (“On remand, the district court can consult relevant

        CDC guidelines and other evidence in assessing Petway’s motion for compassionate

        release.”). The district court ultimately retains discretion to choose the guidance it finds

        most pertinent in balancing the inmate’s circumstances with the need for incarceration. See

        Hargrove, 30 F.4th at 198 (concluding that these sources “can constitute the appropriate

        standard,” but “conclud[ing] that the inquiry is multifaceted and must take into account the

        totality of the relevant circumstances”).

                                                     2.

               In this case, Bethea first argues that the district court abused its discretion by

        concluding that he did not present “extraordinary and compelling reasons” for release.

        Bethea points to having five factors (a combination of health, race, and confinement risk

        factors) that the CDC has recognized increase a person’s risk of getting extremely sick

        from COVID-19. He argues that the district court ignored these particulars of his medical

        conditions and disqualified him from release solely because he had received the COVID-

        19 vaccination.

                                                     9
USCA4 Appeal: 21-6602      Doc: 55         Filed: 12/13/2022       Pg: 10 of 22




               Bethea’s argument that the district court relied exclusively on his vaccination status

        in making its eligibility determination has no support in the record. On the contrary, the

        record shows that the Government did not advance, nor did the district court apply, a per

        se vaccination rule. In opposing Bethea’s motion, the Government cited his vaccination

        status, but also referenced other reasons favoring continued incarceration. See J.A. 289–90

        (arguing that BOP COVID-19 procedures, questions about Bethea’s release plan, and

        Bethea’s past abuse of home confinement counseled against Bethea’s release).

               Following suit, it’s clear from the hearing transcript that Bethea’s vaccination status

        was far from the only factor that the district court considered. To be sure, the court noted

        Bethea’s receipt of COVID-19 vaccinations as a relevant factor. J.A. 291–92 (“He’s now

        received both vaccines which are supposed to be at least 90 percent effective for preventing

        the disease. . . . He’s gotten both vaccinations.”). But that’s the sum total of the court’s

        comments about vaccination during its bench ruling. No fair reading of the record supports

        Bethea’s argument that the district court viewed vaccinations as a per se bar to

        § 3582(c)(1)(A) relief.

               Alongside what the court actually said about Bethea’s vaccination status are the

        other comments related to Bethea’s medical condition that plainly factored into its

        assessment of his eligibility for relief. For example, the court noted other “corrective

        measures that the [BOP] has taken to provide for safety and security there during the

        pandemic,” including measures it had taken to protect Bethea in the past when he’d been

        exposed to someone with COVID-19. J.A. 291. And the court acknowledged Bethea’s

        medical conditions and thrice-weekly dialysis. J.A. 292.

                                                     10
USCA4 Appeal: 21-6602      Doc: 55          Filed: 12/13/2022     Pg: 11 of 22




               Lastly, we observe that when given the opportunity to respond, Bethea did not voice

        any concern that the district court was applying a per se rule that vaccination precluded a

        finding of extraordinary and compelling circumstances warranting relief. J.A. 292. Instead,

        Bethea raised this per se argument for the first time on appeal.

               Thus, Bethea’s argument that the court applied a per se vaccination rule is without

        merit, and we need not consider whether such a rule would be problematic when assessing

        another movant’s extraordinary and compelling reasons for relief.

               Nor must we determine whether the court erred in finding that Bethea failed to make

        this requisite threshold showing of extraordinary and compelling reasons. While such a

        finding is the portal a movant must enter to establish eligibility for release, we can assume,

        without deciding, that Bethea has done so. As noted earlier, a district court that finds a

        defendant presents extraordinary and compelling reasons for release is not required to grant

        a sentence reduction. High, 997 F.3d at 186. Instead, this Court can affirm a district court’s

        compassionate release decision regardless of a flaw in the eligibility analysis if its

        subsequent § 3553(a) assessment was sound. See id. at 187; see also United States v.

        Kibble, 992 F.3d 326, 330–32 (4th Cir. 2021) (per curiam). 2


               2
                  We do note that Bethea raises several arguments related to the efficacy of the
        COVID-19 vaccine, particularly with respect to high-risk population groups. Bethea did
        not develop a vaccine-efficacy argument in support of his motion in the district court. And
        some of his arguments could not have been made then because they rely on data generated
        after the § 3582(c) hearing. We do not and need not consider these arguments on appeal.
        In deciding a motion for compassionate release, the district court is confined to the
        evidence presented. See United States v. Osman, No. 21-7150, 2022 WL 485183, at *1 (4th
        Cir. Feb. 17, 2022) (“We are satisfied that the district court did not abuse its discretion by
        failing to consider a claim that [the movant] never presented to it.”). Further, the record
        (Continued)
                                                     11
USCA4 Appeal: 21-6602      Doc: 55         Filed: 12/13/2022     Pg: 12 of 22




                                                    B.

                                                     1.

               If the “extraordinary and compelling” threshold showing has been made, the district

        court must then evaluate the relevant § 3553(a) factors. Hargrove, 30 F.4th at 195. Those

        factors include, among others, “the nature and circumstances of the offense,” “the history

        and characteristics of the defendant,” and “the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the law,
                    and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with . . . medical care, or other correctional
                    treatment in the most effective manner.”

        18 U.S.C. § 3553(a).

               District courts “enjoy[] broad discretion” in analyzing the § 3553(a) factors when

        deciding a § 3582(c)(1)(A) motion. Kibble, 922 F.3d at 330. However, this Court’s

        precedent provides guideposts for determining if a court has abused its discretion in its

        consideration of the § 3553(a) factors. See High, 997 F.3d at 189; Kibble, 992 F.3d at 332.

        Namely, a district court is permitted to add to its original, sentencing-phase consideration

        of the § 3553(a) factors when explaining its compassionate release ruling. See High, 997


        before the district court is all that we can consider on appeal. See Petway, 2022 WL 168577,
        at *2 (“[W]e must assess the Denial Order based on the record before the district court.”);
        see also United States v. Jones, No. 22-6071, 2022 WL 2303960, at *2 n.* (4th Cir. June
        27, 2022) (“[W]e review the district court’s exercise of its discretion based upon what it
        had before it when it made its decision.”).
                To the extent Bethea believes this post-hearing data presents new information that
        a district court may find relevant, we note that § 3582(c) does not prevent prisoners from
        filing successive motions.

                                                    12
USCA4 Appeal: 21-6602       Doc: 55         Filed: 12/13/2022      Pg: 13 of 22




        F.3d at 189; Kibble, 992 F.3d at 332. Additionally, the district court is less likely to have

        abused its discretion if it considered arguments in opposition to its ultimate decision. See

        High, 997 F.3d at 189; Kibble, 992 F.3d at 332. Further, it weighs against an abuse of

        discretion—and is viewed as “significant”—when the same judge who sentenced the

        defendant rules on the compassionate release motion. Hargrove, 30 F.4th at 200 (“[I]t is

        significant that the district judge who considered Hargrove’s motion for compassionate

        release was the same judge who had sentenced him in May 2018.”); High, 997 F.3d at 189.

        Moreover, the less time there is between the court’s sentencing-phase § 3553(a) analysis

        and its compassionate-release assessment, the more consequential this latter consideration

        becomes. See High, 997 F.3d at 184, 189; Kibble, 992 F.3d at 331–32.

                                                      2.

               At the outset, the fact that Bethea’s resentencing and compassionate release motion

        were decided by the same judge during the same hearing weighs against his criticism of

        the sufficiency of the court’s discussion. As just explained, this Court has said it’s relevant

        to this inquiry whether the same district judge who sentenced the defendant also considered

        the § 3582(c) motion. High, 997 F.3d at 189. When the same sentencing judge assesses the

        § 3553(a) factors again for compassionate release purposes, there’s a strong indication that

        the judge knows of the defendant’s circumstances, both favorable and unfavorable, and

        considers the totality of the record when assessing whether a different sentence is now

        warranted. Hargrove, 30 F.4th at 200.

               This Court’s recent opinions in High and Kibble highlight this principle. In both

        cases, this Court held that the district court did not abuse its discretion in denying a

                                                      13
USCA4 Appeal: 21-6602       Doc: 55         Filed: 12/13/2022      Pg: 14 of 22




        COVID-19-related motion for compassionate release. High, 997 F.3d at 187; Kibble, 992

        F.3d at 332. In High, the district court principally relied on its sentencing-phase

        consideration of the § 3553(a) factors in denying the defendant’s compassionate release

        motion. 997 F.3d at 184 (“Defendant was very recently sentenced, and he committed the

        offense in this action soon after completing twenty years in state custody for a violent

        crime. In light of this, the Court’s assessment of the relevant sentencing factors has not

        changed.”). Despite the sentencing taking place sixteen months before hearing the

        defendant’s motion for compassionate release, this Court concluded the § 3553(a) analysis

        was sufficiently close in time to the motion to take that into account in assessing the court’s

        discussion of those factors. Id. at 183, 189.

               Similarly, in Kibble, the district court’s denial of compassionate release was largely

        based on its § 3553(a) analysis from the defendant’s original sentencing. 992 F.3d at 331.

        On appeal, this Court determined that the district court did not err by relying on its

        evaluation—from six months prior—of the § 3553(a) factors. Id. at 332 (noting that the

        district court’s analysis amounted to a reconsideration of the § 3553(a) factors); see also

        United States v. Kibble, No. 2:19-CR-00077, 2020 WL 3470508 (S.D.W. Va. June 25,

        2020) (noting that Kibble’s sentencing took place on January 14, 2020).

               This principle operates with even greater force here, where it was not just the same

        district court judge sentencing the movant at some point in the past and later considering

        the § 3582(c) motion, but the same district court judge doing so in the same hearing

        seriatim. Here, the district court conducted a thorough analysis of the § 3553(a) factors at



                                                        14
USCA4 Appeal: 21-6602       Doc: 55         Filed: 12/13/2022      Pg: 15 of 22




        Bethea’s resentencing just moments prior to considering those same factors as part of

        Bethea’s § 3582(c) motion.

               At the resentencing, the district court considered: (1) the “nature and circumstances

        of the offense,” see J.A. 277 (“[Bethea] was ultimately held responsible for 16 kilograms

        of cocaine and one-half of a kilogram of crack cocaine. Both of those are serious offenses

        in this Court’s opinion.”); (2) the “history and characteristics of the defendant,” see J.A.

        278 (addressing Bethea’s significant criminal history and noting that despite numerous

        prior convictions he has “spent very little time” incarcerated); and (3) the “history and

        characteristics of the defendant,” see J.A. 278–79 (considering Bethea’s health conditions

        and the medical treatment he receives in prison); see also J.A. 280 (commending Bethea

        for participating in educational programs and noting that Bethea’s disciplinary record was

        limited to two minor infractions). The district court also explicitly addressed the need for

        Bethea’s sentence to achieve the goals outlined in § 3553(a) in view of his medical

        conditions and rehabilitation efforts while in prison. See J.A. 279 (discussing the manner

        in which Bethea was receiving medical care while in prison); J.A. 280 (“I’ve also

        considered . . . the need for the sentence imposed to reflect the seriousness of the offense.

        As I said, this is a serious offense[;] . . . while the defendant was given the luxury of being

        out on bond for these pending charges for which he faced a potential life sentence, he used

        that opportunity to continue to cook crack cocaine . . . .”); J.A. 281 (“I’ve also considered

        the need for the sentence imposed to promote respect for the law. Once again, his behavior

        while on pretrial release . . . does not demonstrate respect for the law.”); id. (“I am also

        required to consider the need for imposing just punishment and adequate deterrence and

                                                      15
USCA4 Appeal: 21-6602       Doc: 55          Filed: 12/13/2022    Pg: 16 of 22




        the need to protect the public from future crimes of the defendant. I’ve carefully considered

        all those factors.”); id. (“I’ve also considered the need to avoid unwarranted disparity in

        the sentences of similarly situated co-defendants. . . . Particularly his behavior while on

        release pending trial sets him apart from similarly situated co-defendants in terms of his

        disregard for the law while these charges were pending.”).

               Mere moments after undertaking that § 3553(a) analysis, the district court moved

        into its consideration of Bethea’s compassionate release motion. See J.A. 281–82. Simply

        put, if a hearing months later does not require a district judge to retread earlier § 3553(a)

        analysis, a hearing minutes later certainly does not require it to start anew. See High, 997

        F.3d at 189; Kibble, 992 F.3d at 333. That the same judge made both of these

        determinations within minutes of each other in the same hearing is significant evidence

        that the district court acted within its discretion.

               This conclusion makes eminent sense given that the record demonstrates that the

        entire § 3582(c) hearing was conducted in view of the resentencing that had just occurred.

        Thus, not just the district court, but also Bethea’s attorney, made explicit reference to and

        incorporated statements made during the resentencing portion of the hearing. See J.A. 283

        (Bethea’s attorney: “Again, the medical condition is pretty well-established in the record.

        I am not [going] to go through that again. Your Honor seems to have a good grasp of that.”);

        see also J.A. 286 (Judge Anderson: “Let’s talk about the medical conditions. I don’t want

        to sound punitive[] here, but as I point[ed] out earlier, he qualified for complete social

        security disability back in 2011. And then he committed these crimes after that. And he

        committed these crimes with his kidney problems, with his dialysis treatments.”). The

                                                       16
USCA4 Appeal: 21-6602       Doc: 55         Filed: 12/13/2022       Pg: 17 of 22




        district court’s deliberate incorporation of its resentencing phase § 3553(a) analysis into its

        compassionate release § 3553(a) analysis weighs against any finding of an abuse of

        discretion.

                                                      3.

               That said, contrary to Bethea’s assertion, the district court did not limit its § 3582(c)

        assessment of the § 3553(a) factors to a single factor. Bethea argues that in essence, the

        court’s preoccupation with his pretrial-release violation amounts to evaluating only one

        relevant factor. We disagree.

               Our review of the transcript shows that the district court addressed more than one

        § 3553(a) factor in considering this aspect of Bethea’s motion and, in fact, added to its

        original, resentencing-phase assessment of those factors. That showing weighs against

        finding an abuse of discretion. See High, 997 F.3d at 189; Kibble, 992 F.3d at 332.

               Specifically, the district court’s explanation for why it was rejecting the motion

        explicitly addressed Bethea’s health conditions and access to medical care. Compare J.A.

        292 (“So I acknowledge he has lupus and needs a kidney. He gets dialysis treatment three

        times a week at the Bureau of Prisons. Hopefully, the COVID-19 pandemic will begin to

        subside. He’s gotten both vaccinations.”), with 18 U.S.C. § 3553(a)(2)(D) (“to provide the

        defendant with needed . . . medical care”). The district court also reiterated that the

        sentence was necessary to deter further criminal conduct and to protect the public.

        Compare J.A. 292 (“I think there’s a severe possibility that he could revert to his old ways

        of criminal misbehavior, serious criminal misbehavior in terms of drug distribution.”), with

        18 U.S.C. § 3553(a)(2)(B)–(C) (“to afford adequate deterrence to criminal conduct” and

                                                      17
USCA4 Appeal: 21-6602       Doc: 55          Filed: 12/13/2022      Pg: 18 of 22




        “to protect the public from further crimes of the defendant”). And the court appropriately

        noted the nature of Bethea’s offense and acknowledged that it “[could] []not get away from

        the fact that . . . while on pretrial release pending trial in this case, he used the opportunity

        to go back to cooking crack cocaine in his home.” J.A. 291–92; see 18 U.S.C.

        § 3553(a)(2)(A) (“to promote respect for the law”). And, of course, these specific

        references came after the more robust discussion of the factors that had just occurred earlier

        in the hearing.

               In sum, a complete review of the record demonstrates that when deciding the

        compassionate release motion, the district court considered multiple § 3553(a) factors, not

        just one.

                                                       4.

               We further reject Bethea’s assertion that the district court failed to adequately

        consider his arguments in favor of release. To some degree, he simply disagrees with the

        court’s conclusion that the § 3553(a) factors did not warrant release. But to the extent

        Bethea separately takes issue with the adequacy of the court’s discussion, we reject it.

               How in depth a court must consider the parties’ arguments varies based on the

        relative simplicity of the case: “[T]here are cases in which a ‘minimal’ explanation suffices,

        while in ‘other cases, more explanation may be necessary.’” High, 997 F.3d at 189 (quoting

        Chavez-Meza, 138 S. Ct. at 1965, 1968). In High, the defendant argued for compassionate

        release solely relying on “his particular vulnerability to COVID-19,” but the district court

        denied the motion solely relying on the § 3553(a) factors. Id. at 190–91. This Court held

        that the district court sufficiently considered the defendant’s COVID-19-based arguments

                                                       18
USCA4 Appeal: 21-6602      Doc: 55          Filed: 12/13/2022     Pg: 19 of 22




        because it “implicitly responded” to them. Id. at 189. That the district court did not

        “acknowledge[] and address” the defendant’s arguments did not amount to abuse of

        discretion given the “relative simplicity” of the case. Id. at 190–91.

               Like the motion in High, Bethea’s compassionate release motion was based on his

        COVID-19 vulnerability. J.A. 282–83. But the district court’s consideration of Bethea’s

        relevant medical conditions and COVID-19-based arguments was far more extensive than

        the implied consideration that sufficed in High. J.A. 291–92. The district court

        unambiguously addressed Bethea’s concerns, stating, “I’m aware of the terrible problems

        in the prisons occasioned by the COVID-19 pandemic.” J.A. 291. Additionally, the district

        court explicitly considered Bethea’s health conditions and acknowledged that those

        conditions placed him at higher risk of COVID-19-related complications. J.A. 291–92.

        Further, the district court recognized the fact that Bethea needed a kidney transplant. J.A.

        292. All told, the court sufficiently addressed Bethea’s arguments given the totality of the

        hearing and the nature of those arguments.

                                                      5.

               Bethea next challenges the district court’s assessment of his rehabilitative efforts,

        arguing that the assessment was inadequate under the standard established in United States

        v. Martin, 916 F.3d 389, 397 (4th Cir. 2019), and subsequently applied in United States v.

        McDonald, 986 F.3d 402, 412 (4th Cir. 2021). In Bethea’s view, the district court’s focus

        on his pretrial-release conduct demonstrates a failure to adequately account for his

        rehabilitative efforts. Again, we disagree.



                                                      19
USCA4 Appeal: 21-6602       Doc: 55          Filed: 12/13/2022      Pg: 20 of 22




               The Martin Court held that the defendant was entitled to an “individualized

        explanation” regarding why her rehabilitative efforts were insufficient to warrant a

        sentence reduction. Martin, 916 F.3d at 397. In McDonald, this Court applied the Martin

        standard and noted that “while the district court is still empowered in its discretion to

        consider the facts of Appellants’ original transgressions, the district court must also at least

        weigh Appellants’ conduct in the years since their initial sentencings.” 986 F.3d at 412.

               Here, the district court met the standard established in Martin and applied in

        McDonald. The judge provided an “individualized explanation” that clearly articulated

        why Bethea’s rehabilitative efforts did not outweigh his pretrial-release conduct. The

        district court commended Bethea for participating in educational programs while in prison.

        See J.A. 280 (“[Bethea has] taken some educational programs, including National

        Parenting Program I and II.”); see also id. (“[H]e has taken a number of educational

        programs in an effort to get his GED, all of which is commendable.”). It also acknowledged

        that Bethea’s health conditions likely prevented him from being able to undertake

        vocational training. See id. (“He hasn’t taken any real vocational training, primarily, I’m

        sure, because of his kidney problems.”). Further, the district court acknowledged Bethea

        had limited disciplinary issues, having committed only two minor infractions. Id. (“[H]e

        only has two minor bumps on his record, one using another inmate’s number to make a . . .

        phone call, and another for sending an unauthorized e-mail message, which are extremely

        lightweight, in my opinion.”).

               And the court explicitly compared and contrasted ways in which Bethea’s

        circumstances differed from that of the defendants in the cases Bethea cited. J.A. 258–61.

                                                      20
USCA4 Appeal: 21-6602       Doc: 55          Filed: 12/13/2022      Pg: 21 of 22




        In particular, the court noted that the defendants in McDonald had been incarcerated for

        nearly two decades, whereas Bethea had only been incarcerated for five years. McDonald,

        986 F.3d at 412; J.A. 259–60. But the court acknowledged that, like the McDonald

        defendants, Bethea engaged in rehabilitative efforts and had maintained a “pretty good

        record” despite facing prison terms that gave them little incentive to do so. J.A. 258; see

        also McDonald, 986 F.3d at 411. Later, however, the court recognized that although Bethea

        would have had no reason to anticipate the changes in sentencing laws and circumstances

        that would allow him to be resentenced under them, there had “been a lot of activity, a lot

        of new law coming down on sentencing” in the past five years that gave “less force” to the

        idea that Bethea had no incentive to behave despite a life sentence. J.A. 259–60. 3

               Ultimately, the district court determined that Bethea’s pretrial-release violation was

        too significant to warrant release. See J.A. 291–92 (“But I cannot get away from the fact

        that . . . while on pretrial release pending trial in this case, he used the opportunity to go

        back to cooking crack cocaine in his home.”). This determination—that Bethea’s

        transgression outweighed his subsequent rehabilitative conduct—is explicitly authorized

        by McDonald. See 986 F.3d at 412 (“While the district court is still empowered in its

        discretion to consider the facts of Appellants’ original transgressions, the district court must

        also at least weigh Appellants’ conduct in the years since their initial sentencings.”). The




               3
                Indeed, when Bethea was sentenced to life imprisonment in 2015, that sentencing
        judge had explicitly noted that despite the sentence “[t]here’s a possibility, there’s a lot of
        movement in Washington to do away with these mandatory sentences and if that ever
        happens you may benefit from it.” J.A. 58.
                                                      21
USCA4 Appeal: 21-6602       Doc: 55         Filed: 12/13/2022      Pg: 22 of 22




        district court weighed Bethea’s rehabilitative conduct but decided it was not significant

        enough to outweigh the other factors.

               The district court’s § 3553(a) analysis clearly included a consideration of arguments

        that favored release. The judge considered Bethea’s medical conditions and COVID-19-

        related concerns. He also thoroughly assessed Bethea’s rehabilitative efforts. The district

        court’s direct responses to arguments adverse to its decision bolsters the conclusion that

        there was no abuse of discretion.

                                                   ****

               The record does not support Bethea’s contention that the district court considered

        only one § 3553(a) factor. Rather, the district court considered numerous § 3553(a) factors,

        responding both to Bethea’s arguments for release and the Government’s arguments

        against release. Critically, Bethea’s resentencing and his motion for compassionate release

        both took place in front of the same district judge on the same day during the same hearing.

        Nearly all the considerations that Bethea claims were absent from the court’s

        compassionate-release analysis were comprehensively addressed immediately prior during

        the hearing’s resentencing phase. In assessing the adequacy of its § 3553(a) assessment, it

        is appropriate to consider the totality of the district court’s statements. We conclude that

        the district court’s § 3553(a) analysis was sound and that the district court did not abuse its

        discretion in denying Bethea’s motion for compassionate release.

               Accordingly, we affirm the district court’s judgment denying Bethea’s § 3582(c)

        motion for compassionate release.

                                                                                         AFFIRMED

                                                      22